An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1357
                       NORTH CAROLINA COURT OF APPEALS
                              Filed:     15 April 2014
In the Matter of:
                                               Durham County
                                               No. 11 J 108
      S.A.A.



      Appeal by respondent-mother from order entered 30 August

2013 by Judge William A. Marsh, III, in Durham County District

Court.    Heard in the Court of Appeals 31 March 2014.

      Assistant County Attorney Bettyna Belly Abney for Durham
      County Department of Social Services.

      Peter Wood for respondent-mother.

      Parker Poe Adams & Bernstein LLP, by Erica R. Messimer, for
      the guardian ad litem.

      ERVIN, Judge.

      Respondent-Mother         Donna     F.     appeals      from     an     order

terminating her parental rights in her minor child, S.A.A.1                       On

appeal, Respondent-Mother contends that the trial court’s order

should be vacated for lack of jurisdiction over the subject

matter    of   this    case   as   the    result    of   deficiencies       in   the


      1
      S.A.A. will be referred to throughout the remainder of this
opinion as “Sally,” which is a pseudonym used for ease of
reading and to protect the juvenile’s privacy.
                                    -2-
juvenile petition with which the underlying abuse and neglect

proceeding had been initiated.              After careful consideration of

Respondent-Mother’s     challenge      to    the    trial   court’s   order   in

light of the record and the applicable law, we conclude that the

trial court’s order should be affirmed.

                          I. Factual Background

      On 5 April 2011, the Durham County Department of Social

Services filed a petition alleging that Sally was an abused and

neglected juvenile and took her into its custody on the basis of

the issuance of a non-secure custody order.                   On 19 December

2011, Judge Brian C. Wilks entered an order finding that Sally

was   a   neglected   juvenile   and     directing     Respondent-Mother      to

comply with all recommended mental health services, participate

in parenting and domestic violence education, and obtain and

maintain stable housing and employment.

      After   efforts     to   reunify      Sally    with   Respondent-Mother

proved    unsuccessful,    DSS   filed       a   petition   seeking   to   have

Respondent-Mother’s parental rights in Sally terminated on the

grounds of neglect, dependency, and failure to make reasonable

progress in correcting the conditions that had led to Sally’s

removal from Respondent-Mother’s home.              After a two-day hearing

held in June and July 2013, the trial court entered an order

terminating Respondent-Mother’s parental rights in Sally on the
                                          -3-
basis of determinations that all three grounds for termination

alleged in the DSS petition               existed and        that termination of

Respondent-Mother’s parental rights in Sally would be in Sally’s

best interests.         Respondent-Mother noted an appeal to this Court

from the trial court’s order.

                        II. Subject Matter Jurisdiction

       In   her   sole    challenge      to    the   trial    court’s       termination

order,      Respondent-Mother      argues       that   the    trial    court    lacked

jurisdiction over the subject matter of this case on the grounds

that   the     initial    abuse    and    neglect      petition       had     not   been

properly      verified.           More        specifically,     Respondent-Mother

contends that the initial abuse and neglect petition had not

been verified as required by N.C. Gen. Stat. § 7B-403 since it

had not been signed (1) by an authorized person (based upon a

contention that the identity of the individual verifying the

petition was unclear) (2) before an individual authorized to

administer oaths (based upon a contention that the signature of

the    person     who    witnessed       the     affiant’s     signature       on   the

verification was illegible) and (3) that these defects in the

underlying abuse and neglect petition deprived the trial court

of jurisdiction over the subject matter of the termination case.

We do not find Defendant’s arguments persuasive.
                                            -4-
      “A   trial      court’s      subject     matter     jurisdiction         over    all

stages of a juvenile case is established when the action is

initiated with the filing of a properly verified petition.”                             In

re   T.R.P.,    360      N.C.   588,    593,      636   S.E.2d    787,       792   (2006).

“Because litigants cannot consent to jurisdiction not authorized

by law, they may challenge jurisdiction over the subject matter

. . . at any stage of the proceedings, even after judgment.”

Id. at 595, 636 S.E.2d at 793 (citation and quotation marks

omitted; omission in original).                   A signed verification that was

witnessed by an authorized official is, however, valid until it

has been successfully impeached.                    Skinner v. Skinner, 28 N.C.

App. 412, 414, 222 S.E.2d 258, 260-61, disc. review denied, 289

N.C. 726, 224 S.E.2d 674 (1976); see also Moore v. Moore, 108

N.C. App. 656, 659, 424 S.E.2d 673, 675 (stating that “North

Carolina recognizes a presumption in favor of the legality of an

acknowledgment        of    a    written          instrument      by     a    certifying

officer”), aff’d, 334 N.C. 684, 435 S.E.2d 71 (1993).                              “In our

view, matters outside the pleadings . . . may be considered and

weighed    by      the     court       in    determining         the   existence        of

jurisdiction over the subject matter.”                   Tart v. Walker, 38 N.C.

App. 500, 502, 248 S.E.2d 736, 737 (1978).

      The argument advanced in Respondent-Mother’s brief assumes

the existence of various irregularities in the manner in which
                                                 -5-
the     underlying         abuse        and     neglect    petition         was    signed     and

verified without identifying any evidence tending to actually

impeach the validity of the challenged actions.                                   As a result,

Respondent-Mother’s argument to the contrary notwithstanding, we

are required to assume that the underlying abuse and neglect

petition       was    properly          signed    and     verified.         In     addition,     a

careful     examination            of     the     record      establishes         that    Phanta

Diabate, a social worker employed by DSS, signed the initial

abuse and neglect petition and swore to its accuracy                                      before

Samuel L. Biers, a magistrate.                    As a result of the fact that Mr.

Biers    was    authorized          to    administer       oaths      and    assist      in   the

verification of pleadings, N.C. Gen. Stat. § 1-148; N.C. Gen.

Stat. §§ 7A-292(1) and (5), and the fact that Respondent-Mother

has not shown that Ms. Diabate lacked “sufficient knowledge or

information to believe that a case has arisen that invoke[d] the

juvenile jurisdiction of the court” or was not authorized in the

course    and        scope    of    her       employment       with    DSS        to   file   the

underlying abuse and neglect petition, we hold that the petition

in    question       was     properly         signed    and   verified       and       that   this

petition sufficed to give the trial court jurisdiction over the

subject matter of this case.

                                        III. Conclusion
                                      -6-
       Thus, for the reasons set forth above, Respondent-Mother’s

sole   challenge   to   the   trial   court’s   termination   order   lacks

merit.     As a result, the trial court’s order should be, and

hereby is, affirmed.

       AFFIRMED.

       Judges ROBERT N. HUNTER, JR., and DAVIS concur.

       Report per Rule 30(e).